DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel the withdrawn claims: 1-6 as they are not subject to rejoinder because they do not depend from or otherwise require all the limitations of an allowable claim.
Allowable Subject Matter
Claims 7-12 and 14-15 are allowed.  The claims are drawn to an aqueous ink jet composition comprising at least one disperse dye selected from the group consisting of C.I. Disperse Yellow 54, C.I. Disperse Red 60, and C.I. Disperse Blue 359; a substance A which is at least one type of compound selected from the group consisting of a compound represented by the following Formula (2-2), an ethylene oxide adduct of tristyrylphenol, and a derivative of the ethylene oxide adduct of tristyrylphenol, an anionic dispersing agent.  Substance A is present in the amount from 0.05 to 8.0 % by mass and the ink has a recited surface tension and variation of viscosity.
The claims are allowable over the closest prior art as noted below:

Ikeda et al (US 2016/0075879) Ikeda teaches an aqueous (Examples) inkjet ink ([0004]) comprising at least one disperse dye such as C.I. Disperse Yellow 54 ([0026]), C.I. Disperse Red 60 ([0028]) or C.I. Disperse Blue 359 ([0032]). The composition also contains an anionic dispersing agent 
McGorrin et al (US 2006/0014856) teaches a pigment dispersant ([0042]) which has the following structure:

    PNG
    media_image1.png
    89
    264
    media_image1.png
    Greyscale
 ([0049])
Which reads on the recited formula (2-2). McGorrin teaches that the above copolymer is present in the amount from 0.001 to 6% by weight ([0048]).  However, it fails to teach the presence of the disperse dyes, the surface tension or the variation of the viscosity of the ink.
Ma et al (US 5,418,277) teaches an aqueous dye ink for inkjet printing (Abstract) which has a surface tension which ranges from 20 dyne/cm to 70 dyne/cm (20 mN/m – 70 mN/m) (col. 6, lines 55-65).  However, it fails to teach the presence of the disperse dyes, Substance A, or the variation of the viscosity of the ink.  
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764